Citation Nr: 0511421	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  03-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $46,452 ($22,557 previously 
waived).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1955 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the overpayment of 
$46,452 was validly created, but that $22,557 of that 
overpayment should be waived based upon the principles of 
equity and good conscience.  

In his notice of disagreement, the veteran specifically 
stated that he was only appealing for a "complete waiver of 
my debt."  He did not, therefore, formally appeal the 
determination of the validity of that underlying debt, and 
that issue is not before the Board on a jurisdictional basis.  

Careful review of the evidence, however, leads the Board to 
conclude that this case might present one of sole 
administrative error by the RO in failing to follow-up on the 
veteran's written reports of his wife's receipt of Social 
Security benefits from the very inception of his application 
and approval for pension benefits forward.  Although dollar 
amounts were not initially listed, the veteran consistently 
reported that she received income from the Social Security 
Administration and it was incumbent upon VA to determine in a 
timely manner whether that income should or should not have 
been countable income upon which to properly calculate an 
award of monthly VA pension benefits.  That the veteran did 
not report monthly dollar amounts of his spouse's Social 
Security benefits is entirely consistent with his statements 
and other evidence on file indicating that the veteran's 
spouse remained in the US after he returned to live 
permanently in the Philippines in 1991, and that he simply 
did not know how much she was receiving, and that she 
provided no amount of these benefits to the veteran for his 
care or support.  

Additionally, the evidence on file, especially including the 
report of a June 1994 field investigation, certainly begs the 
question of whether the veteran and his spouse have indeed 
been "estranged" since sometime in or around 1991, as that 
term is used in 38 U.S.C.A. § 1521(h)(2) (West 2002); 
38 C.F.R. § 3.60 (2004).  The fact that the veteran has 
maintained a long term relationship with another woman, not 
his wife, with whom he has sired three dependent children, 
all during which time he and his wife have lived separate and 
apart in the Philippines and in New Mexico (respectively) 
would seem to qualify this couple as being estranged from one 
another.  It is not at all clear whether any Social Security 
benefits received by the veteran's estranged wife in the 
United States, none of which has ever apparently been 
provided to the veteran, should be properly counted for 
computation of the veteran's continuing pension benefits on 
behalf of himself and three minor children.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been acquired or obtained.

2.  The veteran was reportedly overpaid VA pension benefits 
of $46,452 of which $22,557 was waived, there remaining 
$23,895 as a pension overpayment debt.

3.  This debt was created as a result of VA's failure to 
properly include the veteran's wife's receipt of Social 
Security benefits in computing the veteran's pension benefits 
from 1991 forward, and the veteran is not shown to be in any 
way significantly at fault in the creation of this 
overpayment.  

4.  The appellant's income and assets are shown to be 
insufficient to permit repayment of any amount of the 
remaining $23,895 of pension overpayment without resulting in 
excessive financial hardship and without significantly 
compromising his ability to provide himself and his 
dependents with the basic necessities of life.


CONCLUSION OF LAW

Waiver of recovery of the remaining amount of the overpayment 
of VA pension benefits in the amount of $23,875 is consistent 
with the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Because it has been determined by the RO 
that there was no willful intention on the part of the 
veteran to commit fraud, misrepresenting a material fact, or 
exercise bad faith in the creation of the overpayment, it 
must then be determined whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase, equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing the fault between the veteran and the 
VA, (3) undue hardship of collection on the debtor, (4) a 
defeat of the purpose of any existing benefit, (5) the unjust 
enrichment of the appellant, (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.

Facts:  Based upon an earlier application, the veteran was 
approved for payment of nonservice-connected disability 
pension in October 1993.  That same month, the veteran 
returned the required VA forms documenting his income and 
assets for VA pension computation purposes, and he clearly 
indicated that his wife was receiving Social Security 
benefits, although he did not report any specific dollar 
amount.  In May 1996, the veteran submitted an eligibility 
verification report (EVR) which again indicated that his wife 
received Social Security benefits, but this time noted an 
amount of $400 monthly.  The RO then took action to reduce 
the veteran's calculated monthly pension benefits based upon 
the report of his wife's receipt of Social Security benefits.  
In June 1996, the veteran wrote that he and his spouse were 
not separated but she was in the United States taking care of 
their children.  In April 2000, the RO secured information 
directly from the Social Security Administration indicating 
that his wife had begun receiving benefits from that agency 
in May 1991.  The amount of those payable benefits were then 
retroactively applied against the veteran's past receipt of 
VA pension benefits and this resulted in the creation of the 
overpayment totaling $46,452.  The veteran requested waiver 
and the RO Committee on Waivers and Compromises granted a 
partial waiver of indebtedness of $22,557, leaving an amount 
remaining of $23,895.

The evidence on file indicates that the veteran married LFC 
in 1959 and that certain children were born of that marriage.  
The evidence also shows that at sometime in 1991, the veteran 
left his spouse and children in the United States and 
returned to live in the Philippines.  Sometime thereafter, 
the veteran entered into a relationship with ESR and three 
children have been born of that relationship, including A in 
June 1995, C in April 1991, and MA in August 1992.

The veteran has submitted numerous statements and other 
information in consideration on his behalf.  He reported that 
he had always indicated that his wife in the United States 
was in receipt of Social Security benefits, and did not 
understand why that made any difference, years after he had 
initially reported that fact.  The veteran has always 
referred to his lawful wife as the one he married in 1959 who 
resides in the United States.  The veteran points out that he 
is of advanced age with significant physical and mental 
disability which was obviously sufficient to form the basis 
for an award of VA pension benefits.  The veteran also 
submitted a financial status report in October 2002 
indicating that he received only $355.50 per month to provide 
for his own support and, based upon a review of the evidence 
on file, the support of three minor children.  He also 
indicated that his wife in the United States received Social 
Security benefits of $450 per month, but it is apparent that 
none of these funds are made available to him for his 
support.  This report also indicated certain outstanding 
debts.  The RO noted that a financial status report showed 
total family income as $1,630 per month while combined month 
expenses exceeded this significantly at $2,185 per month.

Analysis:  In reviewing the principles of equity and good 
conscience, it is difficult for the Board to find the veteran 
in any way at fault in the creation of this overpayment.  
Although the veteran did not indicate dollar amounts received 
by his spouse during the first several years that he 
submitted EVR's which were used to compute payable pension, 
he clearly did note that his wife was in receipt of Social 
Security benefits.  The RO took no action on this patent 
notice to discover whether these benefits were indeed 
countable income.  This appears to have been the principal 
cause of the overpayment in this case and VA is more 
significantly at fault than the veteran in the creation of 
this debt.  

The Board finds, based upon the financial information on 
file, that collection of the remaining indebtedness of 
$23,895 would clearly constitute an undue hardship of 
collection on the veteran.  He is apparently at present 
living on some $300 per month with no other assets or income 
of any kind, including any allotment of his wife's Social 
Security benefits from the United States.  The Board finds 
that attempting to recover this remaining indebtedness would 
certainly defeat the purpose of the existing pension benefit.  
Under all the circumstances presented in this case, the Board 
does not find waiver of the remaining indebtedness would 
actually constitute an unjust enrichment of the appellant.  
According, in consideration of the  principles of equity and 
good conscience, the Board finds that waiver of the entire 
remaining indebtedness of $23,895 is warranted.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965(a).







ORDER

Waiver of recovery of the remaining overpayment of VA pension 
benefits in the amount of $23,895 is granted, and the appeal 
is allowed.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


